                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-60100-CR-ZLOCH



UNITED STATES OF AMERICA,

             Plaintiff,

vs.                                                   O R D E R

VERNON TIM MITCHELL,

             Defendant.
                                /
      THIS    MATTER   is   before   the   Court   upon   the   Report   And
Recommendation On Change Of Plea (DE 17) filed herein by United
States Magistrate Judge Patrick M. Hunt.           No objections to said
Report have been filed.       The Court has conducted a de novo review
of the entire record herein and is otherwise fully advised in the
premises.
      In his Report And Recommendation (DE 17), Magistrate Judge
Hunt, after conducting a hearing, recommends that the Court accept
Defendant Mitchell’s plea of guilty to the sole Count of the
Information (DE 1) and that he be adjudged guilty of this offense.
Additionally the Court notes that Defendant Mitchell has signed a
Waiver Of Indictment (DE 13).        The Court adopts Magistrate Judge
Hunt’s findings, as stated in the instant Report And Recommendation
(DE 17).
      Accordingly, after due consideration, it is
      ORDERED AND ADJUDGED as follows:
      1. The Report And Recommendation On Change Of Plea (DE 17)
filed herein by United States Magistrate Judge Patrick M. Hunt be
and the same is hereby approved, adopted, and ratified by the
Court;
     2. Being satisfied that there is a factual basis for guilt,
the Court accepts Defendant Mitchell’s plea of guilty to the sole
Count of the Information (DE 1) and adjudges him guilty at this
time; and
     3. Sentencing is hereby SET in the above-styled cause before
this Court on Thursday, August 29, 2019, at 10:00 a.m. before the
Honorable   William   J.   Zloch,    in   Courtroom   A,   United   States
Courthouse, 299 East Broward Boulevard, Fort Lauderdale, Florida.
      DONE AND ORDERED in Chambers at Fort Lauderdale, Broward
County, Florida, this      11th       day of June, 2019.




                                    WILLIAM J. ZLOCH
                                    Sr. United States District Judge

Copies furnished:

The Honorable Patrick M. Hunt
United States Magistrate Judge

All Counsel of Record




                                      2
